Citation Nr: 1616292	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966. 

This appeal came before the Board of Veterans' Appeals (Board) from April 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Winston-Salem, North Carolina, respectively.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2012; a transcript of the hearing is associated with the record.

When this case was most recently before the Board in March 2013, it was decided in part and remanded in part for further development and adjudicative action.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Additional development is required before the issue on appeal is adjudicated; specifically, another VA opinion is necessary, for the reasons discussed below.  

The Veteran contends that his current left choroidal nevus had its onset during service.  During a November 2012 hearing before the Board, he testified that he injured his eye when fuel from a 50 gallon tank contained under an aircraft he was servicing splashed in his eye.  The Veteran further asserted that he has experienced left eye pain since that time.   

Service treatment records include a record dated in May 1963, which indicates that the Veteran, "got some JP4 in Rt eye and some in left eye."  The record notes that the Veteran was instructed to return the next day if his pain continued.  The April 1966 separation physical examination report notes the Veteran's complaint of eye trouble; there was no diagnosis noted.  

Post-service VA outpatient treatment records dated in February 2008 indicate a diagnosis of left choroidal nevus.  Subsequent records show the Veteran sought treatment for his eye condition.  

The Veteran underwent a VA examination in April 2013.  At the time of examination, the Veteran reported that his eye was exposed to JP4 chemicals during active service.  Following the examination and review of the claims files, the examiner diagnosed bilateral dry eye and choroidal nevii.  The examiner concluded that the Veteran's current left eye disabilities were not caused by or a result of service because they were not diagnosed until many years after the Veteran's service.  

The examiner did not consider the Veteran's testimony and statements indicating that he had had left eye pain since the May 1963 in-service injury, nor did he consider the Veteran's April 1966 separation physical examination report that notes the Veteran's complaint of eye trouble.    

Therefore, the Board must once again remand this issue for a medical opinion concerning this matter.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by an ophthalmologist. 

Based on the review of the record, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed left dry eye and choroidal nevus   originated during service or is otherwise etiologically related to the Veteran's active service.  In rendering the opinion(s), the examiner should specifically address the Veteran's contention that he has experienced left eye pain since the documented in-service injury in May 1963, when he "got some JP4 in Rt eye and some in left eye."  The examiner should also address the April 1966 separation examination report that notes the Veteran's report of left eye trouble.  For purposes of the opinion(s), the physician should assume that the Veteran is a credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a left eye disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




